DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 14-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10655338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US Patent 10655338 would anticipate the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation at least 1 millimeter, and the claim also recites preferably not deeper than the thickness of the MDF or HDF material which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-19, 22-26 and 29-31 are rejected under 35 U.S.C. 102a1 as being anticipated by Pervan et al (US Publication 20030024199).
a.	As to claims 14, 25, and 29-31, Pervan et al disclose a floor board wherein the core comprises MDF or HDF material with a decorative surface layer laminated to the core.  The core is impregnated to a depth of .1 to .3 times the floor thickness.  The floor board has mechanical coupling means such as tongue in groove coupling.

b.	As to claims 16-19, claim 14 is directed to the final product of a floor board wherein the edge was treated with an impregnation agent, therefore the final product comprises a dried 

c.	As to claims 22-24, the floor board with a decorative surface has respective opposite side edges with a lowered edge with the same decorative surface, the edge is either beveled chamfered or a square edge as seen in the figure.
	It should be noted that claim 24 is a product by process claim in that it defines how the edge was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the same edge structure, and the reference discloses such a product.

d.	As to claim 26, Pervan discloses that the decorative surface is formed on a paper layer soaked in resin.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al (US Publication 20030024199).
a.	As to claim 22, in the alternative Pervan anticipates claim 14 for the reasons noted above, however this reference is silent to the decorative surface over the remainder of the lowered edge.  It would have been obvious to one of ordinary skill in the art to have formed the decorative layer over the remainder of the lowered edge surface to been a continuous pattern or design through the floor tiles as this would form an aesthetically pleasing design.  See MPEP 2144.06.

b.	As to claim 28, Pervan anticipates claim 14 for the reasons noted above.   Pervan discloses that typical laminate floors comprise a core layer that is 6-9mm thick with a .2-.8mm thick upper decorative layer and a .1-.6 thick lower balancing layer.  Therefore it would have been obvious to one of ordinary skill in the art to have modified Pervan and impregnated the core with a depth of at least 1mm as it overlaps in range.  

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al (US Publication 20030024199).
a.	As to claim 22, Pervan anticipates claim 14 for the reasons noted above, however this reference is silent to wax within the substrate.
b.	Hwang et al disclose a wood panel comprised of MDF or HDF wherein the floor board contains a wax emulsion in an amount of 3-5% by weight of the thermoset resin for improved water moisture resistance.
c.	It would have been obvious to one of ordinary skill in the art to have modified Pervan and added wax in an amount of .1 to 3% by weight as Pervan discloses impregnating materials such as wax can impregnate the core to help reduce the risk of swelling as moisture penetrates between upper joint edges since wax is used on the joint surface.  Therefore it would have been obvious to one of ordinary skill in the art to have used an amount of .1 to 3% by weight absent unexpected results as it’s known to improve the layer against moisture by increasing its resistance.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al (US Publication 20030024199) in view of Thiers et al (US Publication 20100311854).
a.	Pervan anticipates claim 14 for the reasons noted above, however are silent to the use of urea formaldehydge glue with a high and low density region.
b.	Thiers discloses floor boards made of MDF or HDF wherein the floor board comprises wood fibers and urea formaldehydge glue wherein a high and low density region is present.
c.	It would have been obvious to one of ordinary skill in the art to have modified Pervan and made the HDF or MDF board have a higher density region of at least 900 kg/cubic meter near the top of the board while having an average density of 750 kg/cubic meter since the edges where the tongue and groove would be lower as one of ordinary skill in the art would know that you would have a lower density near the edges so they are more flexible and not as hard and can function as the tongue and groove portion while top surface has to support additional layers which one would make it harder and more dense.  One would know how to adjust these regions by using more material resin and wood fibers to make it denser while making it cost more and using less resin and wood fibers to have a lower density while making the panel cheaper and more flexible.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785